DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I [figs. 1-4, claims 1, 5-12, & 16-21] in the reply filed on 5/17/2022 is acknowledged.
Claims 2-4 & 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2022 is being considered by the examiner.

Drawings
The drawings are objected to because figure 3 appears to have minor informalities.
In figure 3, second switching tft st2 of both pixels P of the first column of pixels P should be connected to reference voltage line R1, not line P2.
Further, reference voltage control tft TR should not be connected to line P2.
Further, reference voltage control tft TR should not be connected to data line Dm, reference voltage control tft TR should be connected to reference voltage line Rm.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9 & 19-20 are objected to because of the following informalities:  
As to claims 9 & 20, the claims recite “the low potential voltage”, which appears to be a typographical error.  Examiner suggests changing “the low potential voltage” to “a low potential voltage” to maintain antecedent basis.
As to claim 19,  the claim recites “the ground voltage”, which appears to be a typographical error.  Examiner suggest changing “the ground voltage” to “a ground voltage”  to maintain antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5-7, 9-12, 16-18, & 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gai et al. (US 20160286622), in view of Kim (US 20170294166).
As to claim 1, Gai teaches an organic light emitting display device [abstract & para. 34]  comprising: 
a display panel (oled display panel) [para. 34] having a plurality of gate lines (gate line gate) [figs. 1 & 3-5 & para. 32] and data lines (data line data) [figs. 1 & 3-5 & para. 32] defining a plurality of sub- pixels (pixel unit) [figs. 1 & 3-5 & para. 31 & 34]; 
an organic light emitting device (oled) [figs. 1 & 3-5 & para. 31 & 34] disposed in each sub-pixel; 
a driving thin film transistor (driving transistor T1) [figs. 1 & 3-5 & para. 31 & 34]  disposed in each sub-pixel; 
a plurality of reference voltage lines (line connected to third transistor t3 & corresponding to reference voltage vref) [figs. 1 & 3-5] disposed in the display panel to apply a reference voltage to the sub-pixels [para. 34]; and
a VSS electrode (electrode corresponding to output of operational amplifier) [figs. 3-5 & para. 34] connected to the reference voltage line disposed on a side of the display panel to apply a VSS voltage to the reference voltage lines [figs. 3-5 & para. 34].
	Gai does not explicitly teach the VSS electrode connected to the reference voltage lines. 
Kim teaches the concept of an organic light emitting display device [fig. 1 & abstract] that utilizes a VSS electrode (reference voltage providing portion 120a) [figs. 1 & 4 & para. 57-59] connected to reference voltage lines (readout lines RL) [figs. 1 & 4 & para. 58-59].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vss electrode of the organic light emitting display device of Gai, such that the VSS electrode is connected to reference voltage lines, as taught by Kim, to reduce the cost of the organic light emitting display device by utilizing a single power supply to selectively supply the entire display device with the vss voltage via readout lines, as one of ordinary skill in the art would appreciate. 
As to claim 5, Gai as modified by Kim teaches the organic light emitting display device of claim 1, further comprising a plurality of reference voltage controlling thin film transistors (sensing transistor tc) [Kim: figs. 1 & 4 & para. 90] disposed respectively at the reference voltage lines (readout lines rl) [Kim: figs. 1 & 4 & para. 90].
As to claim 6, Gai as modified by Kim teaches the organic light emitting display device of claim 5, further comprising a plurality of reference voltage controlling lines (scan line SL0) [Kim: figs. 1 & 4 & para. 90] for receiving a reference voltage controlling signal [Kim: figs. 1 & 4 & para. 58, 61, & 90],
wherein the reference voltage controlling thin film transistors includes a gate electrode (line corresponding to SL0) [Kim: figs. 1 & 4] connected to the reference voltage controlling line, a source electrode (readout line rl) [Kim: figs. 1 & 4] connected to the reference voltage line, and a drain electrode (line corresponding to vref1) [Kim: figs. 1 & 4] connected to the VSS electrode [Gai: figs. 3-5].
As to claim 7, Gai as modified by Kim teaches the organic light emitting display device of claim 6, wherein the reference voltage controlling thin film transistor is turned on to ground the reference voltage line [Gai: fig. 2 & Kim: figs. 1 & 4] when the driving thin film transistor is driven (vref during light emitting phase) [Gai: fig. 2 & para. 35 & 44] and the reference voltage controlling thin film transistor is turned off [Gai: fig. 2 & Kim: figs. 1 & 4] to float the reference voltage line when the driving thin film transistor is not driven (vref during compensation phase) [Gain: fig. 2 & para. 35-43].
As to claim 9, Gai as modified by Kim teaches the organic light emitting display device of claim 1, wherein the low potential voltage is applied to the VSS electrode (vrefl) [Gai: fig. 2].
As to claim 10, Gai as modified by Kim teaches the organic light emitting display device of claim 1, further comprising a sensing line (line corresponding to control signal terminal g1) [Gai: figs. 1 & 3-5 & para. 33 & 36] connected to each of sub-pixels to supply a sensing signal for sensing the characteristic of the driving thin film transistor to the corresponding sub-pixel (sense) [Gai: figs. 4-5 & para. 35-43].
As to claim 11, Gai as modified by Kim teaches the organic light emitting display device of claim 10, wherein the reference voltage line outputs a sensing voltage detected from the driving thin film transistor (sense) [Gai: figs. 4-5 & para. 35-43].
As to claim 12, Gai teaches an organic light emitting display device [abstract & para. 34] comprising: 
a plurality of gate lines (gate line gate) [figs. 1 & 3-5 & para. 32] and data lines (data line data) [figs. 1 & 3-5 & para. 32] disposed on a display panel (oled display panel) [para. 34] and defining a plurality of sub-pixels (pixel unit) [figs. 1 & 3-5 & para. 31 & 34]; 
an organic light emitting device (oled) [figs. 1 & 3-5 & para. 31 & 34] disposed in each sub-pixel;
a driving thin film transistor (driving transistor T1) [figs. 1 & 3-5 & para. 31 & 34] disposed in each sub-pixel; 
a plurality of reference voltage lines (line connected to third transistor t3 & corresponding to reference voltage vref) [figs. 1 & 3-5] disposed on the display panel and the sub-pixels applied with a reference voltage through the plurality of reference voltage lines [para. 34]; and 
a VSS electrode (electrode corresponding to output of operational amplifier) [figs. 3-5 & para. 34] connected to the reference voltage line where a VSS voltage is applied through the VSS electrode [figs. 3-5 & para. 34], 
wherein the plurality of reference voltage lines is grounded or floated to maintain a constant level during a driving period (vref during light emitting phase) [figs. 2-5 & para. 35 & 44] and a sensing period of the organic light emitting device (vref during compensation phase) [figs. 2-5 & para. 35-43].
Gai does not explicitly teach the VSS electrode connected to the plurality of reference voltage lines where a VSS voltage is applied through the VSS electrode.
Kim teaches the concept of an organic light emitting display device [fig. 1 & abstract] that utilizes a VSS electrode (reference voltage providing portion 120a) [figs. 1 & 4 & para. 57-59] connected to a plurality of reference voltage lines (readout lines RL) [figs. 1 & 4 & para. 58-59] where a VSS voltage (first reference voltage vref1) [figs. 1 & 4 & para. 58-59] is applied through the VSS electrode [figs. 1 & 4 & para. 58-59].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vss electrode of the organic light emitting display device of Gai, such that the VSS electrode is connected to the plurality of reference voltage lines where a VSS voltage is applied through the VSS electrode, as taught by Kim, to reduce the cost of the organic light emitting display device by utilizing a single power supply to selectively supply the entire display device with the vss voltage via readout lines, as one of ordinary skill in the art would appreciate. 
As to claim 16, Gai as modified by Kim teaches the organic light emitting display device of claim 12, further comprising a plurality of reference voltage controlling thin film transistors (sensing transistor tc) [Kim: figs. 1 & 4 & para. 90] disposed respectively at the reference voltage lines (readout lines rl) [Kim: figs. 1 & 4 & para. 90].
As to claim 17, Gai as modified by Kim teaches the organic light emitting display device of claim 16, further comprising a plurality of reference voltage controlling lines (scan line SL0) [Kim: figs. 1 & 4 & para. 90] for receiving a reference voltage controlling signal [Kim: figs. 1 & 4 & para. 58, 61, & 90], 
wherein the reference voltage controlling thin film transistors includes a gate electrode (line corresponding to SL0) [Kim: figs. 1 & 4] connected to the reference voltage controlling line, a source electrode (readout line rl) [Kim: figs. 1 & 4] connected to the reference voltage line, and a drain electrode (line corresponding to vref1) [Kim: figs. 1 & 4] connected to the VSS electrode [Gai: figs. 3-5].
As to claim 18, Gai as modified by Kim teaches the organic light emitting display device of claim 17, wherein the reference voltage controlling thin film transistor is turned on to ground the reference voltage controlling line [Gai: fig. 2 & Kim: figs. 1 & 4] when the driving thin film transistor is driven (vref during light emitting phase) [Gai: fig. 2 & para. 35 & 44] and the reference voltage controlling thin film transistor is turned off [Gai: fig. 2 & Kim: figs. 1 & 4] to float the reference voltage controlling line when the driving thin film transistor is not driven (vref during compensation phase) [Gain: fig. 2 & para. 35-43].
As to claim 20, Gai as modified by Kim teaches the organic light emitting display device of claim 12, wherein the low potential voltage is applied to the VSS electrode (vrefl) [Gai: fig. 2].
As to claim 21, Gai as modified by Kim teaches the organic light emitting display device of claim 12, further comprising a sensing line (line corresponding to control signal terminal g1) [Gai: figs. 1 & 3-5 & para. 33 & 36] connected to each of sub-pixels to a sensing signal for sensing the characteristic of the driving thin film transistor to the corresponding sub-pixel (sense) [Gai: figs. 4-5 & para. 35-43].

Claim(s) 8 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gai, in view of Kim, and further in view of Lin et al. (US 20200035159).
As to claim 8, Gai as modified by Kim teaches the organic light emitting display device of claim 1, wherein the low potential voltage is applied to the VSS electrode (vrefl) [Gai: fig. 2].
Gai as modified by Kim does not explicitly teach wherein the lower potential voltage is a ground voltage.
Lin teaches the concept of an organic light emitting display device [abstract & fig. 1], wherein a low potential voltage (voltage vrefl supplied to output electrode of port control circuit 110) [figs. 1-2 & para. 32-33] applied by a vss electrode [figs. 1-2 & para. 33-34] is a ground voltage [para. 33].
Because Gai, Kim, and Lin are in the same field of endeavor, i.e., compensation of organic light emitting display devices, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the low potential voltage of the organic light emitting display device of Gai as modified by Kim, with a ground voltage, as taught by Lin, for the purposes of achieving the predictable result of resetting the voltage on a reference voltage line.
As to claim 19, Gai as modified by Kim teaches the organic light emitting display device of claim 12, wherein the low potential voltage is applied to the VSS electrode (vrefl) [Gai: fig. 2].
Gai as modified by Kim does not explicitly teach wherein the lower potential voltage is a ground voltage.
Lin teaches the concept of an organic light emitting display device [abstract & fig. 1], wherein a low potential voltage (voltage vrefl supplied to output electrode of port control circuit 110) [figs. 1-2 & para. 32-33] applied by a vss electrode [figs. 1-2 & para. 33-34] is a ground voltage [para. 33].
Because Gai, Kim, and Lin are in the same field of endeavor, i.e., compensation of organic light emitting display devices, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the low potential voltage of the organic light emitting display device of Gai as modified by Kim, with a ground voltage, as taught by Lin, for the purposes of achieving the predictable result of resetting the voltage on a reference voltage line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shim et al. 		(US 20150187276).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694